ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20-10(b), following a motion for discipline by consent of JASON C. MATEY of UNION, who was admitted to the bar of this State in 2005;
And the District XIV Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 8.4(b) (conduct that reflects adversely on an attorney’s honesty, trustworthiness or fitness as a lawyer);
And the parties having agreed that respondent’s conduct violated RPC 8.4(b), and that said conduct warrants a three-month accelerated suspension pursuant to Rule 1:20—10(b) and as stated in In re Schaffer, 140 N.J. 148, 657 A.2d 871 (1995);
And the Disciplinary Review Board having determined that a prospective three-month suspension from practice is the appropriate discipline for respondent’s ethics violation and having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
And the parties having sought no review of the determination of the Disciplinary Review Board and having interposed no objection to the imposition of a prospective three-month suspension;
And good cause appearing;
It is ORDERED that JASON C. MATEY, of UNION is hereby suspended from the practice of law for a period of three months, effective September 2, 2008; and it is further
*363ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(e); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further'
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.